Citation Nr: 1702286	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-09 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 24, 2009 for the grant of service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a rating in excess of 50 percent for obstructive sleep apnea associated with narcolepsy.

4.  Entitlement to a rating in excess of 40 percent for narcolepsy.

5.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to June 1986.  

These matters come before the Board of Veterans' Appeals (Board) from April 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The Board notes that in an August 2010 rating decision, the RO denied entitlement to a TDIU, and that the RO has considered that the TDIU issue is on appeal from that rating decision.  However, the RO has not yet issued a statement of the case (SOC) pursuant to a notice of disagreement with the August 2010 rating decision.  Nonetheless, the issue of entitlement to a TDIU is before the Board as part of the Veteran's claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the Veteran is only in receipt of service connection for four disabilities and all four disabilities are currently on appeal.

In August 2015, the Veteran, through his attorney, withdrew his request for a Board hearing.  

In August 2015 correspondence, the Veteran's attorney requested that his correspondence be considered as a "Notice of Disagreement or Substantive Appeal, if needed, on any matter that has been the explicit or implicit subject of a decision or SOC in which the time for filing has not run."  A July 2015 Statement of the Case (SOC) readjudicated the issues of an increased rating for tinnitus and an earlier effective date for tinnitus.  The August 2015 correspondence, which was within 60 days of the July 2015 SOC constitutes a timely substantive appeal on those two issues.  Thus, the Board finds that it has jurisdiction over those issues.    

The issues of entitlement to increased ratings for tinnitus, obstructive sleep apnea associated with narcolepsy, narcolepsy, and bilateral hearing loss disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no basis for an effective date earlier than March 24, 2009 for the grant of service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 2009 for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. § 5110 (a), 3.400 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Legal Criteria

Earlier effective date
      
Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date for Tinnitus

The Veteran seeks an effective date earlier than March 24, 2009 for the grant of service connection for tinnitus.  For the reasons that follow, the Board concludes that an earlier effective date is not warranted. 

Historically, on March 24, 2009, the Veteran had a telephone conversation with the RO in which he initiated a claim for service connection for hearing loss disability.  At that time, a claim for service connection for tinnitus was not specifically noted.  

In an April 2013 rating decision, the RO granted service connection for tinnitus and assigned an effective date of March 24, 2009.  The impetus for the grant of service connection was a February 2013 examination for hearing loss, during which the Veteran reported recurrent tinnitus.  At a February 23, 2103 VA examination, the Veteran reported that he had recurrent tinnitus and asserted an onset date of approximately 2008 to 2009.  A VA examiner opined that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with his service-connected hearing loss disability.  

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155.

The Board notes that  that a February 2009 VA clinical record reflects that the Veteran complained of ringing of the ears.  The assessment was tinnitus secondary to hearing loss.  (Earlier records also note tinnitus but do not provide an etiology (i.e. October 2008 record.)  Under 38 C.F.R. § 3.157, which was in effect in 2009, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits under certain circumstances.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is a claim to reopen and the claim is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1).  In the present case, neither the February 2009 clinical record nor any earlier clinical record, can be considered as a claim for benefits for tinnitus because the Veteran was not in receipt of service-connection for such; nor was his claim a claim to reopen a previously denied claim. 

There is no evidence in the record prior to March 24, 2009 which can be properly construed as a claim for entitlement to service connection for tinnitus.  Thus, an earlier effective date is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to an effective date earlier than March 24, 2009 for the grant of service connection for tinnitus is denied.


REMAND

Rating tinnitus

The Veteran is in receipt of service-connection for tinnitus and is currently assigned a 10 percent disability rating.  The 10 percent rating is the maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

The Veteran has reported that when his tinnitus gets louder, he gets headaches.  See February 2013 VA examination report.  Accordingly, another examination with medical opinion is warranted. 

Rating obstructive sleep apnea associated with narcolepsy
Rating narcolepsy
Rating bilateral hearing loss disability

In July 2016 correspondence, the Veteran's attorney stated that the Veteran is treated for his conditions at the West Palm Beach VA Medical Center (VAMC) and he requested that VA obtain treatment records from that facility.  (The Veteran has also had prior treatment at the Miami VAMC.)  The most recent VA treatment records are from January 2013, and the most recent VA examination reports are from February 2013.  

A VA exam inquiry associated with the claims file in April 2015 reflects that a narcolepsy examination (DBQ) and a sleep apnea examination (DBQ) were requested in April 2015 and were still "open".  It further reflects that appointments were scheduled for April 22, 2015, and that the Veteran called to rescheduled; he stated that he missed the examination appointment because he was "out of town". See June 2015 Report of General information.  VA Form 27-0820.  It was noted that the "Veteran will make the rescheduled exam."

The evidence also reflects that the Veteran was incarcerated in 2016.

The Board is unsure if the Veteran was rescheduled for examinations, if he underwent examinations in 2015 or 2016, or if he has been scheduled for examinations in 2017.  Based on the examinations of record now being approximately four years old, and the Veteran's contention that his conditions have "progressively worsened" since discharge from service, and the Veteran's assertion of continued care, the Board finds that the Veteran should be scheduled for examinations, if he has not had them in 2016. 


TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the above remanded issues; thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with secondary service connection notice concerning his claim for headaches related to his tinnitus.

2.  Attempt to obtain clinical records with regard to the Veteran's obstructive sleep apnea narcolepsy, narcolepsy, tinnitus and bilateral hearing loss disability from: 

a.) the facility in which the Veteran was incarcerated in 2016, 
b.) the West Palm Beach VAMC; and 
c.) the Miami VAMC.

3.  Please schedule the Veteran for a headache examination to assess the nature and likely etiology of any headache disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  Based on the examination and review of the record, including the Veteran's statements that his tinnitus causes headaches, the examiner should address the following:   

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected tinnitus disability caused any currently diagnosed headache disorder?  If so, please describe the severity of his headaches and their impact on his functioning.

(b) Is it at least as likely as not that the Veteran's service-connected tinnitus disability aggravated any currently diagnosed headache disorder?  If so, please describe the severity of his headaches and their impact on his functioning.

(c) If a separate headache disorder is not diagnosed, are the Veteran's headaches a symptom or manifestation of his tinnitus?  If so, please describe their severity and their impact on his functioning.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of headache disability present (i.e., a baseline) before the onset of the aggravation.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If the Veteran has not had an examination on the above noted issues in 2016 or 2017, schedule the Veteran for examinations to determine the severity of his sleep apnea, narcolepsy, and bilateral hearing loss disability.  All necessary testing should be performed.

5.  Following completion of the above, readjudicate the rating issues on appeal (sleep apnea, narcolepsy, tinnitus and bilateral hearing loss disability) and the issue of entitlement to a TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


